Order entered October 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01230-CV

                            IN RE ALEX PERRY NEAL, Relator

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-84128-2019

                                            ORDER
       Before the Court are relator’s October 8, 2019 motions for leave to supplement the record

and to proceed in forma pauperis. Relator has filed an original habeas proceeding to contest his

arrest in a criminal proceeding. Because this Court does not have jurisdiction over relator’s case,

we DENY relief on the motions.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE